DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in this application on 25 June 2020.

Claim Objections
Claim 10 is objected to because of the following informalities:
With Regards to Claim 10:  Instant claim 10 recites "this active hydrogen-containing compound and polyisocyanate" on lines 4 to 5, which appears to be a typographical error; recommend correcting this to read as "the[[this]] active hydrogen-containing compound and a polyisocyanate".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Regards to Claim 10:  Instant claim 10 recites the limitation "short chain (approximately 1 to 6 carbons) active hydrogen-containing compounds " on lines 2 to 3.  In the instant case, the claim is rendered indefinite because it is unclear if the subject matter contained within the parenthesis, "approximately 1 to 6 carbons", is intended to be part of the claimed invention.
With Regards to Claim 10:  Instant claim 10 recites the limitation "reaction products (terminals may be isocyanate groups or active hydrogen groups) between" on line 4.  In the instant case, the claim is rendered indefinite because it is unclear if the subject matter contained within the parenthesis, "terminals may be isocyanate groups or active hydrogen groups", is intended to be part of the claimed invention. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
With Regards to Claim 9:  Instant claim 9 recites the same limitations as presented in claim 1 on lines 4 to 5, from which it directly depends; as such, it is deemed to be of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fung et al. (US 2014/0349108 A1).
Regarding Claims 1 and 9:  Fung teaches an article (ref. #10 and #20) with a silicone adhesive (ref. #16 and #26) applied to a substrate (ref. #12 and #22), and that the substrate has a urethane polymer as part of the substrate or as a primer layer (ref. #26), onto which the adhesive is disposed (figures 1, 2, [0023]-[0024], and [0032] of Fung).  Fung also teaches that the urethane polymer can be a copolymer having poly(ethylene oxide) segments (which are considered equivalent to the claimed "chain extender-derived hard segment") and poly(propylene oxide) segments (which are considered equivalent to the claimed "polyoxyalkylene polyol-derived soft segment") ([0027]-[0040] of Fung). 
Regarding Claim 2:  Fung teaches that the chain extender is an organic compound having 1 to 6 carbons and 2 active hydrogen groups (e.g. poly(ethylene oxide)) ([0024]-[0040] of Fung).
Regarding Claim 3:  Fung teaches that the polyoxyalkylene polyol is a polyoxyalkylene diol with an alkylene portion having from 2 to 6 carbons (e.g. poly(propylene oxide)) ([0027]-[0040] of Fung).
Regarding Claim 4:  Fung teaches a layer ("primer layer", ref. #26) of the urethane polymer component is formed on the substrate (figure 2 and [0032] of Fung).
Regarding Claim 5:  Fung teaches that the urethane polymer component is present on the surface of the substrate and internally ([0024], [0025], [0031], and [0032] of Fung).
Regarding Claim 6:  Fung teaches that the substrate can be a fabric ([0065] of Fung).
Regarding Claim 7:  Fung teaches that the silicone adhesive is a crosslinked silicone adhesive ([0041] and [0042] of Fung).
Regarding Claim 8:  Fung teaches the urethane polymer is a reaction product between an isocyanate group and a hydroxyl group ([0024], [0037], [0111], and [0112] of Fung).
Regarding Claim 10:  Fung teaches that the hard segment includes at least one of: (i) short chain active hydrogen-containing compounds that are reactive with isocyanate, and (ii) reaction products between the active hydrogen-containing compound and a polyisocyanate ([0024], [0037], [0111], and [0112] of Fung).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        


/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781